Title: From Thomas Jefferson to Albert Gallatin, 26 December 1804
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     
                  
                  The character given us of the person who leased the Salines was so favorable, that this being the first complaint we have had of him, I should think it best not to act on it directly ourselves, but as the distance is so great, and our means of knowing what is going on very imperfect, so that abuses might be great before we should hear of & could remedy what would you think of communicating the information we have recieved to Govr. Harrison, with a request that he would enquire into it, keep his eye on the subject, &, when he finds it necessary, take the measure you suggest? I think this would be safest. Affectionate salutations.
                                       
                            
                            Dec. 26. 04.
                        
               